Citation Nr: 0409370	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  97-06 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to a rating in excess of 10 percent for 
mechanical low back pain.

3.  Entitlement to a rating in excess of 10 percent for left 
Achilles tendonitis.

4.  Entitlement to a rating in excess of 10 percent for 
residuals of right Achilles tendon rupture.

5.  Entitlement to a compensable rating for costochondritis, 
chest muscle strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who had over 6 years of active 
service, including from January 1994 to July 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 1996 and February 1997 rating 
decisions by the Waco, Texas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in San Juan, the 
Commonwealth of Puerto Rico.  Although the veteran's service 
connection claim for a left shoulder disorder was initially 
denied as not well grounded, the claim was, in essence, 
readjudicated and denied on the merits of the claim by 
supplemental statements of the case in April 2003 and January 
2004.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record shows the veteran was notified of the 
VCAA by correspondence dated in April 2003.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  In this case, in 
correspondence dated in June 2003 the veteran stated, in 
essence, that VA medical evidence pertinent to his claims had 
not been added to the record.  A review of the record shows 
VA treatment records were last obtained from the Austin, 
Texas, VA Outpatient Clinic in December 1999.  Therefore, 
additional development is required prior to appellate review.

The Board also notes that in April 2003 a VA medical opinion 
pertinent to the veteran's service connection claim was 
obtained, but was not adequately identified in a subsequent 
supplemental statement of the case.  The opinion summarized 
the medical evidence of record and, in essence, found the 
veteran's treatment in service had been for an acute and 
transitory left shoulder disorder.  It was the VA physician's 
opinion that a diagnosis of left shoulder bursitis in 1998 
had been related to the veteran's occupation as a bus driver.  
In light of the significance of this opinion, the Board finds 
this document should be identified as having been obtained 
and considered by VA.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The veteran should be asked to 
identify all VA and non-VA health care 
providers that have treated him for the 
issues on appeal since December 1999.  He 
should be notified that in April 2003 a 
VA medical opinion pertinent to his 
service connection claim was obtained and 
provided an opportunity to respond.  The 
RO should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources, to include records as identified 
by the veteran in his June 2003 
correspondence.  

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on 
appeal.  The RO must consider all 
applicable laws and regulations.  If the 
benefit sought remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


